United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20479
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL JAMES SANDERS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-796-ALL
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Paul James Sanders appeals his conviction and sentence for

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1).   Citing the Supreme Court’s decisions in

Jones v. United States, 529 U.S. 848 (2000); United States v.

Morrison, 529 U.S. 598 (2000); and United States v. Lopez, 514

U.S. 549 (1995), Sanders argues that 18 U.S.C. § 922(g)(1) can no

longer constitutionally be construed to cover the intrastate

possession of a firearm merely due to the fact that it traveled

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20479
                                -2-

across state lines at some point in the past.    Accordingly,

Sanders argues that the evidence, which stipulated that the

firearm he possessed in Texas was manufactured in California, was

insufficient to establish the interstate commerce element of 18

U.S.C. § 922(g) and thus insufficient to support his conviction.

     Sanders raises his argument solely to preserve it for

possible Supreme Court review.   As he acknowledges, his argument

is foreclosed by existing Fifth Circuit precedent.    See United

States v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert. denied,

537 U.S. 910 (2002); United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002); United

States v. Gresham, 118 F.3d 258, 264-65 (5th Cir. 1997); United

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); United States

v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

     Because the argument is foreclosed, the Government has moved

for a summary affirmance of the district court’s judgment.      The

motion is GRANTED.   The judgment of the district court is

AFFIRMED.

     AFFIRMED; MOTION GRANTED.